

113 HR 3579 IH: Debt Management Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3579IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Marchant (for himself, Mr. Brady of Texas, Mr. Sam Johnson of Texas, Mr. Roskam, Mr. Boustany, Mr. Tiberi, Mr. Nunes, Mr. Reichert, Mr. Gerlach, Mr. Price of Georgia, Ms. Jenkins, Mrs. Black, Mr. Schock, Mr. Young of Indiana, Mr. Kelly of Pennsylvania, Mr. Griffin of Arkansas, Mr. Renacci, Mr. Sessions, Mr. Flores, Mr. Conaway, Mr. Thornberry, Mr. Weber of Texas, Mr. Farenthold, Mr. Meadows, Mrs. Lummis, Mr. Petri, Mr. Carter, Ms. Granger, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to appear before certain committees of the Congress before the United States reaches the debt limit and defaults on Government obligations.1.Short titleThis Act may be cited as the Debt Management Act of 2013.2.Secretary of the Treasury report to Congress before reaching debt limit(a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following:3131.Report before reaching debt limit(a)In generalNot more than sixty days and not less than twenty-one days prior to any date on which the Secretary of the Treasury anticipates the public debt will reach the limit specified under section 3101, as modified by section 3101A, the Secretary shall appear before the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, to provide the information described under subsection (b).(b)Information required To be presentedIn an appearance described under subsection (a), the Secretary shall provide the following:(1)Debt ReportA report on the state of the public debt, including—(A)the historical trajectory of the debt, major drivers of and their quantities to the current debt, and debt projections; and(B)how, if the debt limit is raised, the United States will meet existing debt obligations, including principal and interest.(2)Statement of intentA detailed explanation of—(A)any proposal of the President to reduce the structural deficit in the short-term (the following fiscal year), medium-term (approximately three to five years), and long-term (approximately ten years);(B)the impact an increased debt limit will have on future Government spending, service provision, and the status of the United States dollar as the international reserve currency;(C)projections of fiscal health and resilience to long-term entitlement program pressures (including Social Security, Medicare, and Medicaid), given the proposed measures to reduce the structural deficit and the amount of increase in the debt limit; and(D)any proposal of the President to reduce the debt-to-gross domestic product ratio, based on current trends, with the exclusion of extreme events (i.e. military, economic, and natural catastrophes).(3)Progress report(A)In generalA detailed report on the progress of implementing all proposals of the President described under subparagraph (A) or (D) of paragraph (2).(B)ExceptionThe report described under this paragraph shall only be provided if a Secretary has already appeared at least once pursuant to this section during any term of office for a particular President..(b)Clerical amendmentThe table of analysis for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3130 the following:3131. Report before reaching debt limit..